In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-16-00333-CR


                           CHARLES JOSEPH BALLARD, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 70247-E, Honorable Bradley S. Underwood, Presiding

                                         December 15, 2017

                                   CONCURRING OPINION
                  Before QUINN, C.J., and CAMPBELL J., and HANCOCK, S.J.1


       I agree with the Court’s disposition of this appeal, and join in the Court’s opinion,

with the exception of its holding that appellant failed to preserve his contention that the

evidence of appellant’s extraneous bad acts toward B.M. should have been excluded

under Rule of Evidence 403. I would hold that counsel’s objection stating that the

probative value of the evidence “is going to be outweighed by the prejudicial effect” was




       1   Mackey K. Hancock, Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
sufficient to make plain to the trial court which Rule 403 ground for exclusion counsel was

invoking.   See TEX. R. EVID. 403 (stating relevant evidence may be excluded if its

probative value is substantially outweighed by a danger of, inter alia, “unfair prejudice”);

cf. Checo, 402 S.W.3d at 451 (finding general objection “under Rule 403” did not identify

for the court which distinct ground listed in the rule was being argued as a basis for

exclusion). Nonetheless, after review of the record, I conclude the trial court did not abuse

its discretion by admitting B.M.’s testimony of appellant’s conduct toward her.




                                                         James T. Campbell
                                                            Justice

Do not publish.




                                             2